Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
Entendemos que deberíamos reconsiderar la opinión que emitiéramos en este caso y en su lugar deberíamos confirmar la determinación tomada por el Tribunal Superior, mediante la cual se denegó la solicitud de revisión presentada por carecer el tribunal a quo de jurisdicción para entender en la misma.
*142Se trata de una cuestión sencilla: cuál debe ser la recta interpretación de la Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.) 3 L.P.R.A. see. 2165, que dispone como sigue:
La parte adversamente afectada por una resolución, u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la reso-lución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la re-chazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la resolución de la agen-cia resolviendo definitivamente la moción cuya resolución de-berá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación de la moción. Si la agencia dejare de tomar alguna acción con relación a la moción de re-consideración dentro de los noventa (90) días de haber sido ra-dicada urna moción acogida para resolución, perderá jurisdic-ción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que el tribunal, por justa causa, autorice a la agencia una prórroga para resolver, por un tiempo razonable.
La moción de reconsideración será jurisdiccional para poder solicitar la revisión judicial.
A los fines de interpretar la citada disposición debemos tomar en cuenta que la L.P.A.U. está predicada justamente en el principio de que los procedimientos administrativos se lleven a cabo en forma rápida, justa y económica y que los servicios públicos se presten con alta calidad, eficiencia, esmero y prontitud.
Sobre el particular, la Exposición de Motivos de la L.P.A.U., 3 L.P.R.A. see. 2101 et seq., dispone en la parte pertinente:
*143El Estado Libre Asociado de Puerto Rico carece de un cuerpo de reglas que pauten y brinden uniformidad a dicho proceso decisional como los que existen al nivel federal, estatal y en la totalidad de las jurisdicciones extranjeras [sic]. La ausencia de tal uniformidad produce inestabilidad y confusión a la ciuda-danía que vive sujeta a reglamentaciones complejas y desconocidas.
La legislación establece, además, un procedimiento uniforme de revisión judicial a la acción tomada por la agencia al adoptar un reglamento o al adjudicar un caso ....
Esta ley se inspira en el propósito de brindar a la ciudadanía servicios públicos de alta calidad, eficiencia, esmero, prontitud, y se aplicará e interpretará liberalmente para alcanzar dichos propósitos con el resguardo de las garantías básicas al debido procedimiento de ley. (Énfasis suplido.(1)
Además, la Sec. 1.2 de la L.P.A.U. dispone lo siguiente en la parte pertinente:
Las disposiciones de este Capítulo se interpretarán liberal-mente, de forma tal que garanticen que los procedimientos ad-ministrativos se efectúen en forma rápida, justa y económica y que aseguren una solución equitativa en los casos bajo la con-sideración de la agencia. (Énfasis suplido.) 3 L.P.R.A. see. 2101.
A la luz de estas normas de interpretación que nos ofrece la propia ley, más las que en ese mismo sentido he-mos adoptado reiteradamente, nos corresponde interpretar lo que significa la Sec. 3.15 de la propia L.P.A.U., supra, al. disponer que “[l]a parte adversamente afectada por la re-solución, u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden” y que:
La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique *144dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. (Enfasis suplido.) 3 L.P.R.A. see. 2165.
En el caso de autos la resolución final de la agencia fue emitida el 18 de octubre de 1989, habiéndose archivado en autos la notificación el 31 de octubre de 1989. Dentro de los veinte (20) días, el 17 de noviembre de 1989, se solicitó la reconsideración. La agencia tenía, según la Sec. 3.15, supra, la obligación de considerarla dentro de quince (15) días de presentada la moción, cuyo término vencía el 2 de diciembre de 1989. ¿Qué ocurrió el 2 de diciembre? Nada.
Ante esa situación fáctica, ¿qué le decía la ley a las par-tes y sus abogados? Que el término para solicitar revisión comenzará a decursar nuevamente, como en efecto comenzó a correr a partir de 2 de diciembre de 1989.
Se señala que la agencia sí había actuado, declarando sin lugar la moción, pero no fue archivada en autos la no-tificación de dicha resolución para el 2 de diciembre de 1989, por lo que bajo toda consideración comenzó a decur-sar el término de revisión en esa fecha. Por consiguiente, el recurso de revisión tenía que presentarse en o antes de 2 de enero de 1990, cuando venció el término aplicable de treinta (30) días.
La parte recurrente no presentó el recurso de revisión ante el Tribunal Superior hasta el 16 de enero de 1990; es decir, catorce (14) días después de vencido el término. Pre-tende, sin embargo, alargar el término. Pretende que inter-pretemos liberalmente la ley a su favor con el resultado de alargar sus términos, sosteniendo que como el archivo en autos de la denegación de la moción de reconsideración no se efectuó hasta el 20 de diciembre de 1989, el término para la revisión comenzó a decursar desde esa fecha y no desde el 2 de diciembre de 1989.
La ley requiere interpretación. Y la interpretación liberal debe ser a favor de acortar y no de alargar el término.
A nuestro entender, como al entender del tribunal de instancia en el caso de epígrafe (Hon. Bárbara Sanfiorenzo, *145Juez) la fecha crucial en estos casos, que dicta claramente la acción que han de seguir las partes, es sin duda la de los quince (15) días a partir de la fecha en que se presenta la moción de reconsideración. Si en esa fecha —(15) días des-pués de presentada la moción de reconsideración— la agencia no actúa, comienza a decursar el término de treinta (30) días para la revisión. Debemos pautar clara-mente que si no se ha archivado en autos una notificación de la denegación de una moción de reconsideración dentro de los quince (15) días de presentada la moción, las partes deberán entender que la agencia no ha actuado. Permitir otra cosa sería crear confusión e incertidumbre entre las partes y alargar términos, todo ello en contra del propósito de la L.P.A.U.
La ley en cuestión requiere que la agencia actúe dentro de los quince (15) días de presentada la moción de reconsideración. Actuar, a los fines de la L.P.A.U., debemos interpretar qué significa archivar en autos copia de la no-tificación de la decisión dentro del término de quince (15) días de presentada la moción. Una acción tomada por la agencia, sin notificarse, no tiene eficacia real o práctica a los fines de su revisión judicial.
El hecho de que la interpretación que sostenemos sea análoga al esquema establecido estatutaria y jurispruden-cialmente mediante la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, para las reconsideraciones de dictámenes judiciales, favorece aún más la deseabilidad de nuestra interpretación. Ello provee una mayor uniformidad a los procedimientos que han de seguirse en torno al rechazo de plano o falta de toma de acción de una moción de reconsi-deración tanto al nivel judicial como en casos de natura-leza administrativa, máxime cuando la Sec. 3.15 de la L.P.A.U., supra, ciertamente es susceptible de ser interpre-tada de ese modo.
En Pagán Ramos v. F.S.E., 129 D.P.R. 888 (1992), nos expresamos sobre lo análogo de ciertos aspectos del proce-*146dimiento para la consideración de mociones de reconside-ración bajo la Sec. 3.15 de la L.P.A.U., supra, y la Regla 47 de Procedimiento Civil, supra. Allí dijimos:
La presentación en tiempo de una moción de reconsideración interrumpe el término para acudir en revisión a los tribunales. Si se rechaza de plano o no se actúa dentro del término de quince (15) días, la parte afectada podrá solicitar revisión judicial. En otras palabras, ese trámite sigue como modelo pro-cesal las Reglas de Procedimiento Civil. Se establece que se deniega de plano una moción de reconsideración si dentro del término establecido no se actúa afirmativamente para considerarla. (Enfasis suplido.) Pagán Ramos v. F.S.E., supra, pág. 903.
Debemos resolver en el caso de autos que actuar afirma-tivamente dentro del término de los quince (15) días signi-fica denegar la moción de reconsideración archivando en autos la notificación de dicha denegación dentro de dicho término o acoger la moción dentro de dicho término. De no tomarse una acción o la otra dentro de los quince (15) días de presentada la moción de reconsideración, se entenderá que la agencia no ha actuado, comenzando a decursar el término para pedir revisión al concluir dicho término.
Finalmente, debemos señalar que el término de noventa (90) días que se le concede a la agencia para resolver una moción de reconsideración bajo la Sec. 3.15 de la L.P.A.U., supra, no cuando la agencia acoge la moción de reconside-ración y luego dicta resolución declarándola “no ha lugar” o “con lugar” según corresponda.
SENTENCIA
San Juan, Puerto Rico, a 29 de junio de 1995
Expedimos un auto de certiorari para revisar la senten-cia del Tribunal Superior, Sala de Carolina, mediante la *147cual se desestimó el recurso de revisión del recurrente Mu-nicipio de Carolina, por haber entendido el foro de instan-cia que carecía de jurisdicción para considerarlo al estimar que fue presentado fuera del término que para ello concede la Ley Núm. 170 de 12 de agosto de 1988,(1) según enmen-dada, conocida como la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.). La controversia ante nos se limita es-trictamente, pues, a determinar cuándo es que comienza a decursar el término para presentar el recurso de revisión judicial de una decisión de la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.), luego de haberse solicitado la reconsideración de la decisión final que emitiera la agencia
I
El 18 de octubre de 1989, J.A.S.A.P. emitió una resolu-ción final en el caso de epígrafe, cuya notificación se ar-chivó en autos el 31 de octubre de 1989. Oportunamente, el 17 de noviembre de 1989, el Municipio de Carolina (en ade-lante Municipio) presentó una moción de reconsideración, la cual fue resuelta por J.A.S.A.P. el 27 de noviembre de 1989; es decir, dentro del término de quince (15) días pro-visto por la Sec. 3.15 de la L.P.A.U., 3 L.P.R.A. see. 2165, para resolver una solicitud de reconsideración presentada ante su consideración. Ello, no obstante, no fue hasta el 20 de diciembre de 1989 cuando se notificó dicha resolución.
El Municipio presentó su recurso de revisión ante el foro de instancia el 18 de enero de 1990. El tribunal a quo se declaró sin jurisdicción para atender éste al concluir que la agencia no actuó dentro de los quince (15) días que dispone la referida Sec. 3.15 de la L.P.A.U., puesto que se notificó la resolución treinta y cuatro (34) días después de haberse *148presentado la moción de reconsideración. A tenor con esta circunstancia, se determinó que el recurrente debió haber atendido su moción rechazada de plano una vez transcu-rrieron quince (15) días de haberla presentado sin haber recibido notificación de resolución alguna. Por lo tanto, concluyó el ilustrado foro de instancia que el término para recurrir en revisión judicial ya había vencido.
No conforme, el Municipio acude ante nos y hace el si-guiente señalamiento de error:
Erró el Honorable Tribunal Superior al declarar no ha lugar [sic] la petición de Revisión bajo el fundamento de que no tenía jurisdicción para entender en dicha petición por haberse pre-sentado fuera del término jurisdiccional que provee la Ley Nú-mero 170 del 12 de agosto de 1988. Solicitud de revisión, pág. 3.
Ambas partes han comparecido. Estamos en posición de resolver.
II
Sabido es que “la ley debe interpretarse tomando en consideración los fines que persigue y en forma tal que la interpretación se ajuste al ‘fundamento racional o fin esen-cial de la ley’ y a la política pública que la inspira”. Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 785 (1968).
Por otra parte, el Art. 14 del Código Civil de Puerto Rico(2) expresa que “[c]uando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospre-ciada bajo el pretexto de cumplir su espíritu”.
Asimismo, en el pasado hemos reiterado el principio rector de hermenéutica que nos señala que debemos respetar el significado literal de una ley utilizando el sentido más común y ordinario de las palabras que lo expresan. Cooperativa de Cafeteros v. La Capital, 82 D.P.R. 51, 55 (1961); Bull Insular Line v. Sancho Bonet, Tes., 53 D.P.R. 865, 866 *149(1938). Además, esta Curia ha indicado que mantendrá sus funciones dentro del ámbito judicial sin incursionar de forma indebida en las determinaciones y consideraciones estrictamente legislativas. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); McCormick v. Marrero, Juez, 64 D.P.R. 260 (1944).
Al armonizar todos estos preceptos y principios legales de hermenéutica e interpretación estatutaria, no debemos olvidar que los estatutos deben ser interpretados con un crisol práctico. Nos explicamos, toda disposición o regla debe ser considerada e interpretada como una entidad en la que todas sus partes tienen su función. El Profesor R. Elfren Bernier, en su obra Aprobación e interpretación de las leyes en Puerto Rico nos dice lo siguiente al respecto:
Es un principio fundamental en la interpretación estatutaria que toda (cada parte) del estatuto debe ser considerado para determinar el significado de cada una de sus partes. Con ello se persiguen dos propósitos: aclarar ambigüedades y hacer de la ley un todo armónico y efectivo. Esto significa que toda ley debe ser examinada y comparadas sus partes de suerte que sean hechas consistentes y tengan efecto. Para ello, deben interpre-tarse las diferentes secciones, las unas en relación con las otras, completando o supliendo lo que falte o sea oscuro en una con lo dispuesto en la otra, procurando siempre dar cumpli-miento al propósito del legislador. No se pueden tomar aislada-mente los distintos apartados de la ley, sino que deben tomarse todos en conjunto, o sea, íntegramente.
... Todo lo que ha dicho [el legislador] lo ha dicho por alguna razón y a todo lo que ha expresado debe dársele efecto, ha-ciendo todos los esfuerzo para ello. (Citas omitidas.) R.E. Ber-nier, Aprobación e interpretación de las leyes en Puerto Rico, México, Ed. Cultura, 1963, pág. 187.
Por lo tanto, nos circunscribiremos a la letra de la ley y a considerar la totalidad de su expresión para determinar la intención del legislador, sin apartamos del uso general de las palabras.
La Sección 3.15 de la L.P.A.U., supra, dispone lo si-guiente:
La parte adversamente afectada por la resolución, u orden parcial o final podrá, dentro del término de veinte (20) días *150desde la fecha de archivo en autos de la notificación de la reso-lución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la re-chazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la resolución de la agen-cia resolviendo definitivamente la moción cuya resolución de-berá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación de la moción. Si la agencia dejare de tomar alguna acción con relación a la moción de re-consideración dentro de los noventa (90) días de haber sido ra-dicada una moción acogida para resolución, perderá jurisdic-ción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que el tribunal, por justa causa, autorice a la agencia una prórroga para resolver, por un tiempo razonable.
La moción de reconsideración será jurisdiccional para poder solicitar la revisión judicial. (Enfasis suplido.) 3 L.P.R.A. see. 2165.
De una lectura de dicha sección podemos observar que establece una serie de requisitos, de carácter jurisdiccio-nal, previos a la presentación de una solicitud de revisión judicial.
El estatuto dispone con claridad que la agencia tiene un término improrrogable de quince (15) días a partir de la fecha cuando la moción de reconsideración sea presentada para hacer una de estas tres (3) cosas: (1) emitir una reso-lución para denegar sumariamente o, lo que es lo mismo, para rechazar de plano la moción; (2) no actuar sobre ésta, en cuyo caso, también se entenderá como rechazada de plano, o (3) tomar alguna determinación en su consideración. Si la moción es denegada de plano mediante una resolución al efecto, el término para solicitar la revi-sión judicial de la decisión de la agencia comenzará a par-tir de la fecha de la notificación de dicha resolución. Si el *151tribunal no emite una resolución o deja de tomar acción respecto a tal moción dentro del referido término de quince (15) días, ésta se entenderá también como rechazada de plano y es a partir de la expiración de dicho período cuando comienza a transcurrir el término para presentar el re-curso de revisión judicial de la decisión de la agencia. Si se toma alguna determinación en su consideración, o sea, si ésta es acogida para ser resuelta, el término para solicitar la revisión judicial comenzará a transcurrir cuando sea ar-chivada en autos la copia de la notificación de la resolución de la agencia para que se resuelva la moción en sus méri-tos o cuando expiren los noventa (90) días desde la fecha en que fue presentada la moción acogida para resolución, sin que la agencia la haya resuelto; a menos que el tribunal revisador, por justa causa, autorice una prórroga por un tiempo razonable. No hay ambigüedad en el estatuto sobre el procedimiento que se ha de seguir.
En el caso de autos, J.A.S.A.P. denegó la moción de re-consideración mediante una resolución emitida el 27 de no-viembre de 1989; es decir, dentro del término de quince (15) días a partir de la fecha cuando dicha moción fue presentada. La resolución referida no fue notificada hasta el 20 de diciembre de 1989. Esta expresa lo siguiente:
A la Moción de reconsideración de la parte apelada de 17 de noviembre de 1989: NO HA LUGAR. Sin embargo, considera-mos que el Municipio en dicho escrito ha dado cumplimiento a lo ordenado por este foro en el inciso número dos de nuestra Resolución de 18 de octubre de 1989 y corresponde ahora a la parte apelante, dentro del término de quince (15) días labora-bles, contados a partir de la notificación de la presente, expre-sar su opinión. [Resolución de J.A.S.A.P., Caso Núm. CES-87-09-195, 20 de diciembre de 1989, pág. 1.] (Énfasis en el original.) Exhibit 20, pág. 79.
Por lo tanto, habiendo sido rechazada de plano la mo-ción, el término para solicitar la revisión judicial de la de-cisión de J.A.S.A.P. comenzó a contar desde que se notificó dicha denegatoria, esto es, 20 de diciembre de 1989. Por *152consiguiente, cuando el 18 de enero de 1990 el Municipio presentó un recurso de revisión ante el Tribunal Superior, aún no habían expirado los treinta (30) días que la ley(3) concede para solicitar la revisión judicial. Por lo tanto, erró el foro de instancia al declararse sin jurisdicción.
Por todo' cual se revoca la sentencia de la cual se recurre y. se ordena la continuación de los procedimientos ante el tribunal de instancia.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Hernández Denton disintió sin opinión escrita.
La Juez Asociada Se-ñora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri no intervinieron.
(.Fdo.) Francisco R. Agrait Liado Secretario General

 Exposición de Motivos de la Ley Núm. 170 de 12 de agosto de 1988, Leyes de Puerto Rico, págs. 825-826.


 3 L.P.R.A. see. 2101 et. seq.


 31 L.P.R.A. sec. 14.


 See. 4.2 de la L.P.A.U., 3 L.P.R.A. seo. 2172.